SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10153 HOMEFED CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 33-0304982 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1903 Wright Place, Suite 220 Carlsbad, California92008 (760) 918-8200 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Securities registered pursuant to Section 12(b) of the Act:None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [] No [x] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[x]No[] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [x]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," "accelerated filer,” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [ x ] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).Yes[]No[x] Based on the average bid and asked prices of the Registrant’s Common Stock as published by the OTC Bulletin Board Service as of June 30, 2009, the aggregate market value of the Registrant’s Common Stock held by non-affiliates was approximately $75,974,000 on that date. As of February 9, 2010, there were 7,879,500 outstanding shares of the Registrant’s Common Stock, par value $.01 per share. DOCUMENTS INCORPORATED BY REFERENCE: None. 1 EXPLANATORY NOTE HomeFed Corporation (“HomeFed,” and the “Company,” “we,” “us” as used herein, refers to HomeFed and its subsidiaries, except as the context may otherwise require), is filing this Amendment No. 1 on Form 10-K/A (the“Amendment”) to amend its Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission (the “SEC”) on February 19, 2010 (the “Original 10-K”).This Amendment updates Part III in its entirety, to contain the information required therein. Except for the changes to Part III and the filing of the related certifications, this Amendment makes no other changes to the Original 10-K.This Amendment does not reflect events occurring after the filing of the Original 10-K or modify disclosures affected by subsequent events. PART III Item 10. Directors and Executive Officers of the Registrant. As of April 15, 2010, the directors and executive officers of the Company, their ages, the positions with the Company held by each of them, the periods during which they have served in such positions and a summary of their recent business experience is set forth below.Each of the biographies of the current directors listed below also contains information regarding such person’s service as a director, business experience, director positions with other public companies held currently or at anytime during the past five years, and the experience, qualifications, attributes and skills that the Board of Directors considered in selecting each of them to serve as a director of the Company. Patrick D. Bienvenue, age 55.Mr. Bienvenue has served as a director since August 1998.Since January 1996, Mr. Bienvenue has served in a variety of executive capacities with real estate related subsidiaries of Leucadia and has been active in the community redevelopment activities of those subsidiaries. Mr. Bienvenue has both managerial and development experience in the real estate sector. Paul J. Borden, age 61.Mr. Borden has served as a director and our President since May 1998.Mr. Borden was a Vice President of Leucadia from August 1988 through October 2000, responsible for overseeing many of Leucadia’s real estate investments.Prior to working for Leucadia he had a 16 year career in commercial lending.Mr. Borden has managerial and development experience in the real estate sector. Timothy M. Considine, age 69.Mr. Considine has served as a director since January 1992, serving as Chairman of the Board from 1992 to December 1999, and is employed on a part-time basis by Considine and Considine, an accounting firm in San Diego, California, where he was a partner from 1965 to 2002. Mr. Considine has accounting and managerial experience.He also has experience advising the Port of San Diego on various real estate matters.Mr. Considine also has experience serving on the boards of private entities. Ian M. Cumming, age 69.Mr. Cumming has served as a director since May 1999.He has been a director and Chairman of the Board of Leucadia since June 1978 and a director of Skywest, Inc., a Utah-based regional air carrier, since June 1986.Mr. Cumming is also a director of Fortescue Metals Group Ltd (“Fortescue”), an Australian public company that is engaged in the mining of iron ore, in which Leucadia has an 8% equity interest.Mr. Cumming is also a director of AmeriCredit Corp., an auto finance company, in which Leucadia has an approximate 25% interest and a director of Jefferies Group, Inc. (“Jefferies”), a publicly traded full service global investment bank and institutional securities firm serving companies and other investors in which Leucadia has an approximate 28% interest.Mr. Cumming had been Chairman of the Board of The FINOVA Group Inc. (“FINOVA”), formerly a publicly traded middle market lender that was dissolved in November 2009, and a member of the Board of Managers of Premier Entertainment Biloxi, LLC.Mr. Cumming has managerial and investing experience in a broad range of businesses through his more than 30 years as Chairman and Chief Executive Officer of Leucadia.He also has experience serving on the boards of directors and committees of both public and private entities. 2 Michael A. Lobatz, age 61.Dr. Lobatz has served as a director since February 1995 and has been a practicing physician in San Diego, California since 1981.Dr. Lobatz has managerial experience in both the real estate and healthcare sectors and has experience serving on the boards of private and not-for-profit entities. Joseph S. Steinberg, age 66.Mr. Steinberg has served as a director since August 1998 and as Chairman of the Board since December 1999. Mr. Steinberg has been President of Leucadia since January 1979 and a director of Leucadia since December 1978.Mr. Steinberg is also an alternate director of Fortescue and a director of Jefferies.Mr. Steinberg had previously served as a director of Jordan Industries, Inc., White Mountains Insurance Group, Ltd and FINOVA, and was a member of the Board of Managers of Premier Entertainment Biloxi, LLC.Mr. Steinberg has managerial and investing experience in a broad range of businesses through his more than 30 years as President and a director of Leucadia.He also has experience serving on the boards and committees of both public and private companies. Curt R. Noland, age 53.Mr. Noland has served as Vice President of the Company since October 1998.He has worked in the land development industry in San Diego County as a design consultant, merchant builder and a master developer since the 1980s.From November 1997 until joining the Company, Mr. Noland was employed by the prior development manager of San Elijo Hills and served as Director of Development for San Elijo Hills.Prior to November 1997, Mr. Noland was employed for eight years by Aviara Land Associates, LP, a 1,000 acre master-planned resort community in Carlsbad, California.He is also a licensed civil engineer and real estate broker. Erin N. Ruhe, age 44.Ms. Ruhe has served as Vice President of the Company since April 2000, Treasurer since March 2004 and has been employed by the Company as Controller since January 1999.Previously, Ms. Ruhe was Vice President since December 1995 and Controller since November 1994 of HSD Venture, a real estate subsidiary of Leucadia. Audit Committee The Board of Directors has a standing Audit Committee.The Board of Directors has adopted a charter for the Audit Committee that was filed with the Company’s proxy statement for its 2008 Annual Meeting of Stockholders.The Audit Committee consists of Mr. Considine (Chairman) and Dr. Lobatz.The Board of Directors has determined that Mr. Considine is qualified as an audit committee financial expert within the meaning of regulations of the Securities and Exchange Commission and is independent applying the NASDAQ Stock Market’s listing standards for independence. Section 16(A) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our executive officers and directors, and persons who beneficially own more than 10% of a registered class of our equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission.Based solely upon a review of the copies of the forms furnished to us and written representations from our executive officers, directors and greater than 10% beneficial shareholders, we believe that during the year ended December 31, 2009, all persons subject to the reporting requirements of Section 16(a) filed the required reports on a timely basis. 3 Code of Business Practice We have a Code of Business Practice, which is applicable to all of our directors, officers and employees, and includes a Code of Practice applicable to our principal executive officers and senior financial officers.Both the Code of Business Practice and the Code of Practice are available without charge upon request. Requests should be addressed to Corporate Secretary, HomeFed Corporation, 1903 Wright Place, Suite 220, Carlsbad, California 92008.If any amendments to or waivers of our Code of Practice applicable to our principal executive officers and senior financial officers occur, we will file with the Securities and Exchange Commission all required information under cover of a Form 8-K. Item 11. Executive Compensation. Compensation Discussion & Analysis Introduction The Board of Directors has a compensation committee consisting of Joseph S. Steinberg that determines and approves the compensation of the executive officers of the Company, including those named in the Summary Compensation Table (the “Named Executive Officers”). Compensation Objectives and Philosophy Our compensation philosophy is based upon rewarding current and past contributions, performance and dedication and providing incentives for superior long-term performance.We believe that there should be a strong link between pay and performance of both the Company and the individual.Accordingly, a large percentage of annual compensation consists of discretionary bonus compensation.This ensures that compensation paid to an executive reflects the individual’s specific contributions to our success, the level and degree of complexity involved in his/her contributions to the Company and the Company’s overall performance.We believe our compensation package aligns the interests of executive officers with those of our stockholders. The Company believes that our current compensation program fits within our overall compensation philosophy of providing a straight-forward compensation package and strikes the appropriate balance between short and long-term performance objectives. Setting Executive Compensation In determining compensation for our Named Executive Officers, the Compensation Committee does not rely on any specific formula, benchmarking or pre-determined targets.The Compensation Committee focuses primarily on its subjective determination of the performance of the individual executive officer, as well as on the performance of the Company. In considering executive compensation, the Compensation Committee takes into account an executive officer’s responsibilities, as well as the services rendered by the executive officer to the Company. Elements of Compensation Our compensation package for executive officers consists of three basic elements: (1) base salary; (2) annual bonus compensation; and (3) long-term incentives in the form of stock options granted pursuant to our amended and restated 1999 stock incentive plan (the “Option Plan”). Other elements of compensation include medical and life insurance benefits available to employees generally.Additionally, certain perquisites may be available to executive officers that are not available to other employees generally. Each element of compensation serves a different purpose.Salary and bonus payments are designed mainly to reward current and past performance, while stock options are designed to provide incentive for strong long-term future performance and are directly linked to stockholders’ interests because the value of the awards will increase or decrease based upon the future price of our common stock. 4 None of our executive officers is a party to an employment agreement with the Company. Base Salary Base salary is consistent with the executive’s office and level of responsibility, with annual salary increases which generally amount to a small percentage of the executive’s prior base salary, primarily reflecting cost of living increases. Short-Term Incentives – Annual Bonus Compensation Annual bonus compensation of executive officers is determined by the Compensation Committee based on its subjective assessment of an executive’s and the Company’s performance, given the cyclical nature of the real estate development industry.Bonuses are subjective and are not based upon any formula or the application of any mathematical criteria.While there is no agreement to pay annual bonuses, at the time each of the executive officers was employed by the Company there was a discussion that, in all but exceptional circumstances, annual subjective bonuses would be paid. The Compensation Committee considers the Company’s actual and estimated results of operations for the year in question, as well as operating results and bonus compensation for prior years.The Committee also considers self-evaluations completed by each executive officer for the year, which provide the Compensation Committee with each executive’s subjective assessment of his or her achievements for the year, as well as identify personal goals for the coming year, and bonus recommendations from the Company’s President. In evaluating each executive’s performance, the Compensation Committee takes into account the incremental value to the Company of obtaining project approvals and entitlements as the Company’s development projects progress, and places more emphasis on whether the executive’s performance has increased the long term value of the Company, rather than on the Company’s earnings for that year.The Compensation Committee also recognizes that, due to the extended length of time that it takes to obtain land entitlements, especially in California where the Company’s business is centered, the current efforts of its executive officers may not result in operating profits for many years in the future. Bonuses, which have varied from year to year, also reflect the Company’s profitability and activities for the year in question.For example, in years in which the Company is actively selling real estate, the Compensation Committee is likely to subjectively consider the executive’s contribution to the sales effort and in years in which the Company is actively engaged in entitlement and land development efforts, the Compensation Committee is likely to consider the executive’s contribution to these efforts.The Compensation Committee also subjectively considers the executive’s contribution in evaluating new opportunities, and also places importance upon the executive’s critical analysis that can result in avoiding making investments that do not meet the Company’s investment criteria and are not consummated, as well as on those opportunities that are consummated. The Compensation Committee considered Mr. Borden’s efforts in 2009 in enabling the Company to move forward with its development projects and to favorably settle certain litigation.The Compensation Committee also considered Mr. Borden’s role in the Company’s efforts to maximize the value of its investments, control costs and spending and find opportunities for the Company to increase revenue. For Mr. Noland, the Compensation Committee considered his accomplishments in 2009, diligently pursuing the Company’s land planning and long-term entitlement activities, especially for the Company’s Otay Land project.The Compensation Committee also recognized Mr. Noland’s role in assisting with land sales and acquisition efforts. For Ms. Ruhe, the Compensation Committee considered her accomplishments in 2009 working with the Company’s outside auditors and legal counsel to ensure that the Company remains in compliance with its financial and legal responsibilities.Ms. Ruhe managed the staff reduction process and determined where additional efficiencies could be obtained.The Compensation Committee also favorably considered Ms. Ruhe’s willingness to expand her responsibilities in view of staff reductions. Based upon the foregoing, on January 13, 2010, the Compensation Committee approved annual salary increases (effective January 1, 2010) and discretionary 2009 cash bonuses for each of the Named Executive Officers reflected in the Summary Compensation Table below. Additionally, all employees of the Company received a discretionary 2009 year-end bonus equal to approximately 3% of base salary. 5 Long-Term Incentives – Stock Options By means of our Option Plan, we seek to retain the services of persons now holding key positions and to secure the services of persons capable of filling such positions. Options Awarded to Executive Officers Occasionally, stock options may be awarded which, under the terms of our Option Plan, permit the executive officer or other employee to purchase shares of our common stock at not less than the fair market value of the shares of common stock at the date of grant.The extent to which the employee realizes any gain is, therefore, directly related to increases in the price of our common stock and, therefore, stockholder value, during the period of the option.In certain circumstances, options having an exercise price below the fair market value of our common stock on the date of grant may be issued (although none have been granted to date).Options granted to executive officers generally become exercisable at the rate of 20% per year, commencing one year after the date of grant.The number of stock options awarded to an executive officer is generally not based on any specific formula, but rather on a subjective assessment of the executive’s performance and the Company’s performance.Options are priced at the closing price on the date of grant and are not granted to precede the announcement of favorable information.Besides the options granted to Paul J. Borden by virtue of the automatic grant to directors, as discussed below, the last time that options were granted to executive officers was in 2000. Options Awarded to Directors Under the terms of our Option Plan, each director is automatically granted options to purchase 1,000 shares on the date on which the annual meeting of our stockholders is held each year.As stated above, options are priced at the closing price on the date of grant. In July 2009, pursuant to this automatic grant, Paul J. Borden was granted options to purchase 1,000 shares of our common stock with an exercise price of $23.00 per share, which become exercisable at the rate of 25% per year, commencing one year after the date of grant. Other Benefits; Executive Perquisites Medical and life insurance benefits and matching contributions to our 401(k) plan are available to employees generally. Mr. Borden maintains his primary residence in New Jersey.We reimburse him for costs of maintaining a temporary residence in California, airfare to and from his primary residence and transportation costs including the personal use of a Company car while in California.Such reimbursements are considered to be taxable compensation reportable by Mr. Borden under federal income tax rules, which results in a net cash cost to him, even though he does not gain any incremental financial benefit from these reimbursements.As a result, beginning in 2005, the Board of Directors (without Mr. Borden’s participation) agreed to pay Mr. Borden additional compensation which, after taxes, will provide him with sufficient funds to pay the taxes due on the expense amounts reimbursed by us.In 2009, we paid Mr. Borden $50,509 with respect to additional taxable compensation reported by Mr. Borden for reimbursements made during 2009. Mr. Noland receives the use of a Company owned car and certain related benefits. No other Named Executive Officers receive perquisites. Stock Ownership Requirements We do not have a formal stock ownership requirement. Accounting and Tax Matters The cost of all share-based payments to employees or directors is recognized in the financial statements based on their fair values.The cost is recognized as an expense over the vesting period of the award. 6 Under the provisions of Section 162(m) of the Internal Revenue Code of 1986, we would not be able to deduct compensation to our executive officers whose compensation is required to be disclosed for such year in excess of $1 million per year unless such compensation was within the definition of “performance-based compensation” or meets certain other criteria.To qualify as “performance-based compensation,” in addition to certain other requirements, compensation generally must be based on achieving certain pre-established objective performance criteria.The Board of Directors believes that compensation at such levels is not likely to be a recurring event and that it is in our interest to retain maximum flexibility in our compensation programs to enable us to appropriately reward, retain and attract the executive talent necessary to the Company’s success.The Board recognizes that in appropriate circumstances compensation that is not deductible under Section 162(m) may be warranted and could be paid in the Board of Directors’ discretion. Compensation Committee Report I have reviewed and discussed with the Company’s management the above Compensation Discussion and Analysis (“CD&A”).Based upon my review and discussions, I have recommended to the Board of Directors that the CD&A be included in this Form 10-K/A. Compensation Committee Joseph S. Steinberg Summary Compensation Table Name and Principal Option All Other Position Year Salary Bonus Awards (1) Compensation (2) Total Paul J. Borden, $ President $ Curt R. Noland, $ $ $
